DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 10-18 are allowed. 
The following is an examiner’s statement of reasons for allowance.
Regarding claim 10, Goto teaches a driving assistance apparatus comprising: 
an object detector configured to detect an object on at least one of a left side and a right side of a subject vehicle (one or more sensors for detecting one or more objects; see e.g. para. [0024] and [0032]); 
an area setter configured to set a warning area on at least one of the left side and the right side of the subject vehicle (setting an area or region of collision on front of vehicle V, see e.g. para. [0030-32] and FIG. 3, which covers left and right side in front of the vehicle); 
a notifier configured to provide a notification in response to the object detector detecting an object in the warning area (a display provides a notification in response to an object in the area or region; see e.g. [0033]); 
a determiner configured to determine initiation and completion of a turn at a curve during turning of the subject vehicle at the curve (it is determined whether the vehicle is located at a curve, or initiation and completion of turn [see e.g. para. [0029] and FIG. 3], by the one one or more control units; see e.g. para. [0052]); and 
an area changer configured to, in response to the determiner determining the initiation of the turn, reduce the warning area in a direction approaching the subject vehicle, and in response to the determiner determining the completion of the turn, expand the reduced warning area according to a traveling state of the subject vehicle after the completion of the turn (in response to the determining the turn or curve, the set area or region in the direction of the vehicle is reduced and the area or the region is increased when the turn is completed; see e.g. FIG. 3 [the area A is reduced in size when at the curved by increased after exiting the curve] and para. [0038], [0049] and [0050-52]). Goto further teaches that turning of a vehicle can be determined based on one or more sensor inputs i.e. yaw rate sensor, steering angle sensor and so forth (see e.g. para. [0016-17]). 
Fujita, in a same or similar field of endeavor, teaches one or more sensors detecting an object on at least one of a left rear side and a right rear side of a subject vehicle (one or more sensors including a radar sensor which can detect an object on a rear side of vehicle, see e.g. para. [0019], and set an warning area based on the sensors wherein the area can cover right or left side of the vehicle as shown in figures 5, 10-12 and 18).
However, prior art reference alone or in combination fail to explicitly teach the “warning area extending into a lane adjacent to a lane in which the subject vehicle is travelling… determine initiation of a turn and completion of the turn of the subject vehicle at an intersection; and in response to determining the initiation of the turn at an intersection, reduce the warning area in a direction approaching the subject vehicle, and in response to determining the completion of the turn at the intersection, expand the reduced warning area into a lane adjacent to a turn destination lane according to a traveling state of the subject vehicle after the completion of the turn at the intersection.”
Claims 11-18 are allowed for depending on allowable base claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688